Citation Nr: 0028419	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  99-02 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated 70 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1968.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1998 RO decision which denied an increase in a 50 
percent rating for service-connected PTSD; the veteran 
appealed for an increased rating.  In a February 2000 rating 
decision, the RO granted an increased 70 percent rating for 
PTSD.  The veteran initially requested hearings before an RO 
hearing officer and before a member of the Board.  By a 
statement dated in July 2000, he withdrew his hearing 
requests.
 
The Board also notes that in a March 2000 supplemental 
statement of the case, the RO denied entitlement to a 
temporary total rating based on hospitalization.  There was 
no prior rating decision on this issue.  The Board finds that 
the March 2000 supplemental statement of the case was an 
adjudicative determination by the RO, and construes a June 
2000 statement by the veteran's representative as a notice of 
disagreement on this issue.  38 C.F.R. § 20.201 (1999).  
Accordingly, the issue is referred to the RO for issuance of 
a statement of the case, and the veteran and his 
representative should be given the opportunity to perfect 
this issue by submission of a timely substantive appeal.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 19.26, 19.29, 
19.30, 20.200, 20.202, 20.302 (1999).


FINDING OF FACT

The veteran's service-connected PTSD is productive of no more 
than occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.130, Code 9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from July 1965 
to July 1968, including service in Vietnam.

Post-service medical records dated from the mid-1980s to the 
mid-1990s reflect treatment for substance abuse, a 
personality disorder, PTSD, and depression.  A November 1994 
Vet Center intake assessment shows that the veteran reported 
that he owned an asphalt repair business for the past 3 
years, but it was currently not doing well.

At a May 1996 VA psychiatric examination, the veteran 
complained of sleep impairment, and said he had nightmares 
about Vietnam every night.  He reported that he was 
unemployed, divorced, and lived with a friend.  He reported 
three VA psychiatric hospitalizations in the late 1980s.  He 
reported ongoing treatment with a therapist at a Vet Center.  
He stated that he had a history of multi-substance abuse, and 
said he had been abstinent from alcohol for 6 years.  He 
reported that he had a criminal record, and that he spent a 
total of 5 years in prison.  He said that most of the charges 
against him related to drugs, and said he was last in prison 
7 or 8 years ago.  He reported that his appetite was good, 
and acknowledged crying episodes.  He reported that his 
energy level, motivation, concentration, and libido were all 
poor.  He said his social life was minimal since service in 
Vietnam, and denied any special interests or hobbies.  He 
related that he avoided movies or television shows with 
violent themes, and that sudden noises caused him to feel as 
if he were in combat.  He said he felt aggravated and ready 
to hurt someone when he smelled burning hair or a rotten 
smell, and that he became anxious and "goofy" when he heard 
helicopter sounds.  He reported that he had an exaggerated 
startle response.  He said he was a member of an ironworker's 
union for 26 years, until 7 years ago.  He reported that his 
work was sporadic during this period due to problems 
interacting with other people.  He said he last worked 5 
years ago as an iron worker, and held the job for 6 weeks.  
He related that he held odd jobs since that time.  He 
reported that he was married from 1974 to 1987, when he 
divorced, and said he had 4 children ranging in age from 12 
to 22, who all lived in another state.  He said he maintained 
contact with the children and had a good relationship with 
them.  

On examination, the veteran was appropriately dressed and 
groomed, and related in a cooperative, friendly manner.  Eye 
contact was fair and he was felt to be of average 
intelligence.  A mental status examination revealed 
orientation in 3 spheres and good judgment.  He could 
abstract proverbs without difficulty.  General information, 
attention and concentration were intact but he was unable to 
subtract serial 7s from 100.  When given 3 words to remember 
for 5 minutes he remembered 2 out of 3.  His mood was 
depressed and his affect was appropriate.  His thoughts 
progressed in a logical and coherent manner.  There was no 
evidence of hallucinations or delusions.  There was a 
suggestion of paranoid ideation.  There was no evidence of 
feelings of depersonalization or derealization.  He denied 
any past suicide attempts or recent suicidal ideation.  He 
denied any recent violent actions, and denied thoughts of 
wanting to harm a particular individual.  The Axis I 
diagnoses were PTSD, alcohol dependence in remission, and 
polysubstance dependence in remission.  The current global 
assessment of functioning (GAF) was 50.

In a July 1996 decision, the RO established service 
connection for PTSD, with a 50 percent rating.

An August 1996 psychiatric consultation by the National 
Institute of Health (NIH) shows that the veteran complained 
of recurrent nightmares, flashbacks, hypervigilance, 
insomnia, and survivor guilt.  He reported a past history of 
substance abuse and alcohol dependence.  He said he last 
drank alcohol 2 days ago.  The veteran reported a past 
history of suicidal ideation, but denied recent suicidal 
ideation.  He denied a history of mania, psychosis, or other 
mood disorders.  The examiner noted that the veteran owned an 
asphalt repair company, but the business failed in November 
1995 and he was now unemployed.  The examiner noted that the 
veteran currently had a girlfriend with whom he had been 
involved for several years.  On mental status examination, 
the veteran was cooperative, friendly, and was at times loud 
and animated.  There was a full affect.  The veteran's speech 
was coherent with a regular rate and rhythm, and there were 
no psychomotor abnormalities.  The veteran's mood was "OK".  
The veteran denied current suicidal or homicidal ideation, 
and denied hallucinations.  There was no evidence of 
delusions, and the veteran denied obsessions or compulsions.  
On cognitive examination, the veteran was alert and oriented 
times three.  The Axis I diagnoses were PTSD, alcohol abuse, 
and polysubstance dependence, in remission.

VA outpatient treatment records dated from February 1998 to 
April 1998 reflect treatment for PTSD.  An April 1998 
treatment note shows that the veteran complained of mistrust, 
confusion, sleep problems with nightmares, flashbacks, 
intrusive thoughts, decreased libido, and chronically 
aggressive behavior.  He presented with pressured speech and 
was threatening in his demeanor.  He said he was currently 
living with his girlfriend and his son.

In March 1998, the veteran submitted a claim for an increased 
rating for PTSD.  He reported ongoing treatment for such at 
the Baltimore Vet Center.

A VA hospital discharge summary dated in May 1998 shows that 
the veteran received psychiatric treatment for 11 days.  On 
admission, the veteran reported a chronic history of 
polysubstance dependence until 1987.  He said he had not used 
drugs since then, but continued to use alcohol occasionally, 
which usually led to episodes of anger and rage.  He said he 
had been unemployed for 5 years.  He reported a recent 
increase in intrusive nightmares about his Vietnam experience 
with diaphoresis and insomnia.  He related that he had 
occasional dissociative episodes during which he lost a sense 
of time and place.  He said he felt best when alone and 
wanted to isolate himself, but also reported going out with 
friends and spending time eating out with his girlfriend.  He 
reported symptoms of hypervigilance, exaggerated startle 
response and intrusive recollections of the war which had 
increased in the past few months.  He also complained of 
depressed mood, anhedonia, irritability, sleep disturbance, 
impaired concentration, feelings of worthlessness, vague 
suicidal ideation, decreased libido, back pain, and 
occasional left leg pain.  He reported a past medical history 
of hypothyroidism, non-insulin-dependent diabetes mellitus, 
status post removal of liposarcoma 2 years ago, and 
degenerative disc disease at L4-L5 and L3-L4.  The examiner 
indicated that due to the veteran's chronic history of 
polysubstance dependence and his current use of alcohol, he 
did not meet the criteria for a mood disorder alone, and his 
mood disorder seemed to be secondary to his substance abuse.

On mental status examination, the veteran was alert, 
appropriately dressed, ambulatory, anxious, cooperative, 
fidgety, and hyperactive, with good eye contact.  His speech 
was slightly pressured and circumstantial.  His affect and 
mood were anxious.  There were no loose associations, flight 
of ideas, or thought blocking.  His thought content was 
mostly preoccupied with financial difficulties.  There was no 
evidence of paranoia, and no evidence of delusions or ideas 
of reference.  He denied suicidal or homicidal ideas or 
plans, and denied perceptual disturbances.  The veteran was 
oriented to place, time, self, and person.  There was no 
apparent memory impairment, abstract thinking was good, and 
intelligence was average.  Judgment and insight were fair.  
The examiner noted that psychological testing was performed, 
and that the test results were of questionable validity 
because of the veteran's tendency to exaggerate his symptoms, 
suggesting he might have wanted to appear in an unfavorable 
light, or communicate a "cry for help".  The examiner 
indicated that test results and clinical assessment showed 
that despite the veteran's dissociative tendencies which were 
very likely secondary to PTSD, his reality testing for the 
most part remained intact.

The Axis I discharge diagnoses were PTSD, chronic, of 
indeterminate severity, alcohol dependence in early partial 
remission, substance-induced mood disorder, attention 
deficit, hyperactivity disorder, and rule out pain disorder 
related to both medical and psychological factors.  The Axis 
II diagnosis was antisocial personality disorder.  The Axis 
III diagnoses were non-insulin-dependent diabetes mellitus, 
hypothyroidism, an upper respiratory infection, and chronic 
pain.  Psychosocial and environmental problems included 
problems related to his primary support group, conflict with 
his former wife regarding their children, and unemployment.  
The current GAF was 50.

At a June 1998 VA psychiatric examination, the veteran 
reported that he was not currently receiving treatment for 
PTSD, but he went to the Vet Center approximately once a 
week.  He said he did not want to take medication.  He 
reported that he lived with his son, and stayed in the house 
most of the time.  He stated that he did the cooking and 
sometimes went bicycle riding, and said he had no special 
interests or hobbies.  He stated that he last worked about 8 
years ago as an iron worker, and could not give a good reason 
as to why he was not working.  He related that he had combat 
nightmares every night, and reported flashbacks which were 
brought on by anything which reminded him of Vietnam.  He 
said helicopters made him especially anxious, and said he had 
an exaggerated startle response.  He denied delusions or 
hallucinations.  On examination, there was no impairment of 
thought process and no inappropriate behavior.  The veteran 
denied suicidal or homicidal thoughts.  His personal hygiene 
was good, and he was well-oriented.  There was no memory 
loss, and there were no ritualistic behaviors.  His speech 
was not abnormal.  He did not suffer from panic attacks or 
depression.  The veteran reported that he had a hot temper 
and exploded easily.  The examiner opined that at the current 
examination, the veteran's PTSD was precisely as it was 
described on VA examination in May 1996, and said he saw no 
evidence that anything had changed.  The examiner diagnosed 
PTSD and a personality disorder, and said the veteran's GAF 
was 50.

By a statement dated in July 1998, the veteran's 
representative asserted that the veteran's PTSD condition had 
deteriorated.

VA outpatient treatment records dated from July 1998 to March 
1999 reflect treatment for a variety of conditions, including 
PTSD, alcohol abuse, and low back pain.  A July 1998 
treatment note shows that the veteran was taking medication 
for PTSD.  A September 1998 treatment note shows that the 
veteran continued to binge drink on occasion which interfered 
with his social functioning and contributed to anger and 
impulse control problems.  Treatment notes dated in November 
and December 1998 shows that the veteran was treated for low 
back pain due to degenerative joint disease.  A February 1999 
treatment note shows that the veteran reported that a friend 
told him he recently went "berserk" on 2 occasions after 
hearing a loud noise, and that his girlfriend told him he 
threatened to kill her.  The veteran said he did not remember 
these episodes, and said he had not been compliant with his 
antidepressant medication.  He denied alcohol abuse for the 
past month, but reported drinking an occasional beer.  The 
examiner noted that the veteran previously reported 
dissociative episodes related to alcohol in the past when he 
became angry and hostile with minimal provocation.  He stated 
that the episode with his girlfriend occurred without 
drinking.  The examiner indicated that the veteran was being 
referred for substance abuse treatment.  

A March 1999 treatment note from the Trauma Recovery Program 
shows that the veteran regularly attended group therapy 
sessions.  The examiner indicated that the veteran was 
compliant with psychiatric medication management, but 
continued to drink alcohol and occasionally used marijuana.  
She stated that the veteran's ongoing substance abuse might 
be contributing to the severity and exacerbation of his 
current symptoms, but he clearly had a primary diagnosis of 
chronic and severe PTSD.  She indicated that the veteran's 
symptoms of irritability and intrusive recollections in the 
form of frequent flashbacks of specific traumatic events 
severely limited his ability to function socially and 
occupationally, and that his difficulty concentrating, 
following through with tasks, and lack of ability to work 
under the supervision of others compromised his interpersonal 
effectiveness, and as a result he had become socially 
marginalized and experienced severe difficulty in attempts to 
reintegrate into mainstream society.  A March 1999 treatment 
note shows that the veteran reported that he was separating 
from his girlfriend, and said that although he continued to 
act impulsively and woke up angry, he felt he had benefited 
from group therapy.  He also complained of severe low back 
pain.

By a statement dated in March 1999, the veteran's 
representative asserted that the veteran's medication made 
reasonable employment unlikely, if not impossible.

VA medical records dated from May 1999 to August 1999 reflect 
that the veteran received inpatient treatment for substance 
abuse from May 1999 to June 1999.  A June 1999 discharge 
summary note shows that the veteran was a chronic alcoholic 
with a strong denial system, and that his PTSD treatment had 
been jeopardized because he refused to remain abstinent from 
alcohol.  The veteran reported that he had a good 
relationship with his children, but there was still a great 
deal of anger and resentment between him and his former wife.  
The examiner noted that the veteran had multiple chronic 
medical problems including diabetes, hypothyroidism, and 
chronic back pain, and stated that the veteran had been 
unemployed since 1995 due to his medical conditions.  The 
examiner indicated that the veteran's prognosis was guarded, 
as he tended to be non-compliant with treatment 
recommendations;   the Axis I discharge diagnoses were 
alcohol dependence, marijuana abuse, and PTSD.  The current 
GAF was 65.  The discharge summary indicates Axis I diagnoses 
of alcohol dependence; and PTSD by history.  The Axis II 
diagnosis was antisocial personality disorder by history.  
The current GAF was 60.

At a January 2000 VA psychiatric examination, the veteran 
complained of an anxious mood, depression, decreased sleep (3 
hours per night), a lack of interest in enjoyable activities, 
and a waxing and waning of energy.  He stated that his 
appetite was okay and he had no change in weight.  He denied 
current suicidal or homicidal ideation, and denied 
hallucinations.  He reported occasional crying spells, and 
said he was distraught about the fact that he had cancer with 
a poor prognosis.  He reported ongoing group psychotherapy.  
He complained of weekly anxiety attacks, daily recurrent 
thoughts and intrusive disturbing recollections of Vietnam, 
and difficulty regulating his behavior with problems of anger 
outbursts and impulsivity.  He reported flashbacks 
approximately 3 times per month, avoidance of feelings 
associated with Vietnam experiences, avoidance of places 
which aroused recollections of Vietnam, inability to recall 
certain aspects of his history, diminished interest in 
significant activities, a feeling of detachment or 
estrangement from others, a restricted range of affect, and a 
sense of a foreshortened future due to terminal cancer.  He 
also reported difficulty falling or staying asleep, 
irritability, outbursts of anger, hypervigilance, and an 
exaggerated startle response.  The veteran denied any alcohol 
or controlled substance use since August 1999.  He reported 
that he had a girlfriend but had difficulty showing affection 
for her, had no close friends and in general isolated himself 
from other people.  He stated that he had been unemployed for 
the past 7 years and was unable to work due to physical 
disability related to surgery for cancer.  The examiner 
indicated that there was no evidence of a thought disorder.  

On mental status examination, the veteran was alert and 
oriented times three.  He was cooperative, his speech was 
normal rate, tone and volume, his mood was reportedly 
anxious.  His affect was anxious and a bit labile.  His 
thought processes were logical and goal directed, with no 
evidence of loosening of associations or flight of ideas.  
There was no evidence of thought insertion, thought 
withdrawal, thought broadcasting, or hallucinations.  His 
thought content had no evidence of delusions, and there was 
no current suicidal or homicidal ideation.  Memory was intact 
for recent events, although there was some impairment in 
recollection of the chronology of events in his history.  
Insight and judgment appeared intact.  The Axis I diagnoses 
were chronic PTSD, adjustment disorder with depressed mood, 
alcohol dependence in early full remission, and heroin and 
cocaine dependence in sustained full remission.  The examiner 
noted that the veteran's current medical problems included 
cancer, hypothyroidism, and diabetes, and that his current 
psychosocial stressors included a terminal medical condition 
and conflict with his son.  The current GAF was 41.  The 
examiner opined that the veteran's PTSD caused significant 
distress and also impairment in his social functioning.  The 
examiner stated, "As he is unable to work, there is no 
evidence of impairment of occupational functioning at this 
time."

In a February 2000 rating decision, the RO granted an 
increased 70 percent rating for service-connected PTSD.

In a written presentation dated in September 2000, the 
veteran's representative asserted that the veteran's service-
connected PTSD was more disabling than currently evaluated.


II.  Analysis

The veteran's claim for an increase in a 70 percent rating 
for his service-connected PTSD is well grounded, meaning 
plausible.  The file shows that the RO has properly developed 
the evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4. 

PTSD is evaluated under the criteria of 38 C.F.R. § 4.130, 
Code 9411.  Under this code, a 70 percent rating is to be 
assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The veteran filed his current claim for an increased rating 
for PTSD in 1998.  Medical records in recent years show 
treatment for both service-connected PTSD and non-service-
connected substance abuse.  The veteran was hospitalized for 
treatment for 11 days in May 1998, and on discharge, the 
examiner indicated that test results and clinical assessment 
showed that despite the veteran's dissociative tendencies 
which were very likely secondary to PTSD, his reality testing 
for the most part remained intact.  The Axis I discharge 
diagnoses were PTSD, chronic, of indeterminate severity, 
alcohol dependence in early partial remission, substance-
induced mood disorder, attention deficit, hyperactivity 
disorder, and rule out pain disorder related to both medical 
and psychological factors.  The Axis II diagnosis was 
antisocial personality disorder.  The current GAF was 50.  At 
a June 1998 VA psychiatric examination, there was no 
impairment of thought process, and the veteran denied 
suicidal or homicidal thoughts.  His personal hygiene was 
good, and he was well-oriented.  There was no memory loss, no 
ritualistic behaviors, no abnormal speech, and no panic 
attacks or depression.  The veteran reported that he had a 
hot temper and exploded easily.  The examiner diagnosed PTSD 
and a personality disorder, and indicated that the current 
GAF was 50.

A March 1999 VA outpatient treatment record indicates that 
the veteran's symptoms of irritability and intrusive 
recollections in the form of frequent flashbacks of specific 
traumatic events severely limited his ability to function 
socially and occupationally, and that his difficulty 
concentrating, following through with tasks, and lack of 
ability to work under the supervision of others compromised 
his interpersonal effectiveness, and as a result he had 
become socially marginalized.  The veteran was hospitalized 
for substance abuse from May 1999 to June 1999.  On 
discharge, the GAF was 60.  The Axis I diagnoses were alcohol 
dependence; and PTSD by history.  The Axis II diagnosis was 
antisocial personality disorder by history.

At the most recent VA examination, in January 2000, the 
veteran complained of an anxious mood, depression, decreased 
sleep, a lack of interest in enjoyable activities, and a 
waxing and waning of energy.  He denied current suicidal or 
homicidal ideation, and denied hallucinations.  He reported 
occasional crying spells, and said he was distraught about 
the fact that he had cancer with a poor prognosis.  He 
complained of weekly anxiety attacks, daily recurrent 
thoughts and intrusive disturbing recollections of Vietnam, 
and difficulty regulating his behavior with problems of anger 
outbursts and impulsivity.  He reported flashbacks 
approximately 3 times per month, avoidance of feelings 
associated with Vietnam experiences, avoidance of places 
which aroused recollections of Vietnam, inability to recall 
certain aspects of his history, diminished interest in 
significant activities, a feeling of detachment or 
estrangement from others, a restricted range of affect, and a 
sense of a foreshortened future due to terminal cancer.  He 
also reported difficulty falling or staying asleep, 
irritability, outbursts of anger, hypervigilance, and an 
exaggerated startle response.  

On examination, the examiner indicated that there was no 
evidence of a thought disorder, and noted that the veteran 
was alert and oriented times three.  He was cooperative, his 
speech was normal in rate, tone and volume, his affect was 
anxious and a bit labile, and his thought processes were 
logical and goal directed, with no evidence of loosening of 
associations or flight of ideas.  There was no evidence of 
thought insertion, thought withdrawal, thought broadcasting, 
or hallucinations.  His thought content had no evidence of 
delusions, and there was no current suicidal or homicidal 
ideation.  Memory was intact for recent events, although 
there was some impairment in recollection of the chronology 
of events in his history.  Insight and judgment appeared 
intact.  The Axis I diagnoses were chronic PTSD, adjustment 
disorder with depressed mood, alcohol dependence in early 
full remission, and heroin and cocaine dependence in 
sustained full remission.  The current GAF was 41.  The 
examiner opined that the veteran's PTSD caused significant 
distress and also impairment in his social functioning.  

The veteran's history reveals major problems with non-
service-connected drug and alcohol abuse; this has caused 
significant social and industrial problems for him.  The 
well-documented impairment from non-service-connected 
substance abuse cannot be considered in support of the claim 
for an increased compensation rating for service-connected 
PTSD.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.301, 4.14; 
VAOPGCPREC 2-97, 2-98, 7-99.  The Board notes that the 
evidence also demonstrates that the veteran has significant 
industrial impairment as a result of non-service-connected 
physical disabilities, and such also may not be considered in 
support of the claim for a higher rating for service-
connected PTSD.  38 C.F.R. § 4.14.  

The veteran's statements made during VA examinations and 
hospitalizations describe psychiatric symptoms which impair 
family and other social relationships, yet he reportedly has 
a good relationship with his children, and has a girlfriend.  
Total social impairment from PTSD, as required for a 100 
percent rating under Code 9411, is not shown.  Moreover, the 
focus of the rating process is on industrial impairment from 
the service-connected psychiatric disorder, and social 
impairment is significant only as it affects earning 
capacity.  38 C.F.R. § 4.126 (1999).  The veteran is not 
working, but this is not shown to be the result of his 
service-connected PTSD.  Non-service-connected substance 
abuse and physical ailments are the major factor in the 
veteran's unemployment.  Total occupational impairment from 
PTSD, as required for a 100 percent rating under Code 9411, 
is not shown. 
 
Considering the rating criteria of Code 9411, the evidence 
shows no more than occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships, and such is to be rated 
70 percent.  The extent of symptoms and the associated 
occupational and social impairment, as described in the code 
for a 100 percent rating, are not demonstrated. Under the 
rating criteria of Code 9411, the PTSD disability picture 
more nearly approximates the criteria for a 70 percent 
rating, than a 100 percent rating, and thus the lower rating 
of 70 percent is warranted.  38 C.F.R. § 4.7.

For these reasons, the Board concludes that the weight of the 
evidence shows that the veteran's service-connected PTSD does 
not warrant a rating greater than 70 percent.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of-the-doubt rule is inapplicable, and the claim 
for an increased rating for PTSD must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating in excess of 70 percent for PTSD is 
denied.


		
	L. W. TOBIN 
	Veterans Law Judge
	Board of Veterans' Appeals



 

